Oo 28 ST DH A FSF WY NY KF

mo wpo VY NH PP BH PD BR wR mR SH
Co os] TN nN PB WH KH KS SCOlUlUlUCOUlLlLUmWCULUGAN CUNO ULB lUlUlMhGa eT Hl

Case 2:18-cr-01626-MTL Document 41 Filed 03/06/20 Page 1 of 9

ELIZABETH A. STRANGE

First Assistant United States Attorney
District of Arizona

JAMES R. KNAPP

Assistant U.S. Attorney

Arizona State Bar No. 021166
ANDREW C. STONE

Assistant United States Atiorne
Arizona State Bar No. 026543~ FILED

Af

 

Two Renaissance Square |___ RECEIVED ____ COPY
40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004 DEC 1 2 2018

Telephone: 602-514-7500

Email:james.knapp2@usd |-2O%RK U S$ DISTRICT COURT
andrew.stone@usdoj.gOVpisTRICT QE ARIZONA
Tee a bh peruty

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, No. CAS 1 U2 PHX- JST
Plaintiff,

 

Attorneys for Plainti

 

 

 

 

 

PLEA AGREEMENT
VS.

Pierre Zarokian,

 

Defendant.

 

 

Plaintiff, United States of America, and the defendant, PIERRE ZAROKIAN,
hereby agree to dispose of this matter on the following terms and conditions:
1. PLEA

The defendant will plead guilty to the Information charging the defendant with a
violation of 18 United States Code (U.S.C.) § 371, Conspiracy, a Class D felony offense.
2s MAXIMUM PENALTIES

a. A violation of 18 U.S.C. § 371 is punishable by a maximum fine of $250,000,
a maximum term of imprisonment of five years, or both, and a term of supervised release
of three years. A maximum term of probation is five years.

b. According to the Sentencing Guidelines issued pursuant to the Sentencing

Reform Act of 1984, the Court shall order the defendant to:

 

i 7
. ae
Nema
OW co NU A UW EF BH =

Wop RNR NYY N NY Se Be ee Be ee ee
a OC so = oS

 

Case 2:18-cr-01626-MTL Document 41 Filed 03/06/20 Page 2 of 9

(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would not be
appropriate; .

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate;

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases); and |

(4) pay upon conviction a $100 special assessment for each count to
which the defendant pleads guilty pursuant to 18 U.S.C. § 3013.

c. The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to impose any reasonable sentence up to the maximum set
by statute for the crime(s) of conviction, unless there are stipulations to the contrary that
the Court accepts.

3. AGREEMENTS REGARDING SENTENCING

a. Recommendation: Acceptance of Responsibility. Pursuant to Fed. R. Crim.
P. 11(c)(1)(B), if the defendant makes full and complete disclosure to the U.S. Probation
Office of the circumstances surrounding the defendant’s commission of the offense, and if
the defendant demonstrates an acceptance of responsibility for this offense up to and
including the time of sentencing, the United States will recommend a two-level reduction
in the applicable Sentencing Guidelines offense level pursuant to U.S.S.G. § 3EL.i(a). If
the defendant has an offense level of 16 or more, the United States will move the Court for
an additional one-level reduction in the applicable Sentencing Guidelines offense level
pursuant to U.S.S.G. § 3E1.1(b).

“b. Non-Binding Recommendations. The defendant understands that

recommendations are not binding on the Court. The defendant further understands that the

 

 
Wo oF ~~ Dm wm BB WwW BP

ww NN NM NY ON NY NY EF Be RP Oe PE Oe eB ee lS
oS sa mR OU UB Uw UNUmrE UOC OCOUUlUmwO UN OUR OR UB OUOUYP  O

 

Case 2:18-cr-01626-MTL Document 41 Filed 03/06/20 Page 3 of 9

defendant will not be permitted to withdraw the guilty plea if the Court does not follow a
recommendation. |

C. Stipulation: Restitution. Pursuant to 18 U.S.C. § 3663 and/or 3663A, the
defendant specifically agrees to pay full restitution, regardless of the resulting loss amount
but in no event more than $200,000, to all victims directly or proximately harmed by the
defendant’s “relevant conduct,” including conduct pertaining to any dismissed counts or
uncharged conduct, as defined by U.S.S.G. § 1B1.3, regardless of whether such conduct
constitutes an “offense” under 18 U.S.C. §§ 2259, 3663 or 3663A. The defendant
understands that such restitution will be included in the Court’s Order of Judgment and that
an unanticipated restitution amount will not serve as grounds to withdraw the defendant’s
guilty plea or to withdraw from this plea agreement.

d. Assets and Financial Responsibility. The defendant shall make a full
accounting of all assets in which the defendant has any legal or equitable interest. The
defendant shall not (and shall not aid or abet any other party to) sell, hide, waste, spend, or
transfer any such assets or property before sentencing, without the prior approval of the
United States (provided, however, that no prior approval will be required for routine, day-
to-day expenditures). The defendant also expressly authorizes the United States Attorney’s
Office to immediately obtain a credit report as to the defendant in order to evaluate the
defendant’s ability to satisfy any financial obligation imposed by the Court. The defendant
also shall make full disclosure of all current and projected assets to the U.S. Probation
Office immediately and prior to the termination of the defendant’s supervised release or
probation, such disclosures to be shared with the U.S. Attorney’s Office, including the
Financial Litigation Unit, for any purpose. Finally, the defendant shall participate in the
Inmate Financial Responsibility Program to fulfill all financial obligations due and owing
under this agreement and the law.

4. COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any

provision contained herein is inappropriate, tt may reject the plea agreement and give the

-3-

 

 
Ww es “mH th BOUND Oe

oO aN UA a ao Bo} S \o o ~~ nN aA — Lao bo bo >

 

Case 2:18-cr-01626-MTL Document 41 Filed 03/06/20 Page 4 of 9

defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
11(c)(5).

b. ‘If the defendant’s guilty plea or plea agreement is rejected, withdrawn,

_ vacated, or reversed at any time, this agreement shall be null and void, the United States

shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically
be reinstated. In such event, the defendant waives any and all objections, motions, and
defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings. The defendant understands that any
statements made at the time of the defendant’s change of plea or sentencing may be used
against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.
5. WAIVER OF DEFENSES AND APPEAL RIGHTS

The defendant waives (1) any and ali motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ or
motion that challenges the conviction, an order of restitution or forfeiture, the entry of
judgment against the defendant, or any aspect of the defendant's sentence, including the
manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including
under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any appeal,
collateral attack, or other motion the defendant might file challenging the conviction, order
of restitution or forfeiture, or sentence in this case. This waiver shall not be construed to
bar an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial

misconduct” (as that term is defined by Section II-B of Ariz. Ethics Op. 15-01 (2015)).

 
OC co ~3 CH A FR Ww we

wm wR Bw HB HN WD NR OR
ao Do UmltlU lL UN Sl OW Ore RO BU UU YG

 

Case 2:18-cr-01626-MTL Document 41 Filed 03/06/20 Page 5 of 9

6. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the U.S. Probation Office and to the
Court in connection with the case. |

b. Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant
at any time.

en The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the U.S. Probation Office including, but not limited to, questions relating to:

(1) criminal convictions, history of drug abuse, and mental illness; and
(2) financial information, including present financial assets or liabilities

that relate to the ability of the defendant to pay a fine or restitution.
7. FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS

Nothing in this agreement shall be construed to protect the defendant from
administrative or civil forfeiture proceedings or prohibit the United States from proceeding
with and/or initiating an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all
monetary penalties, including restitution imposed by the Court, shall be due immediately
upon judgment, shall be subject to immediate enforcement by the United States, and shall
be submitted to the Treasury Offset Program so that any federal payment or transfer of
returned property the defendant receives may be offset and applied to federal debts (which
offset will not affect the periodic payment schedule). If the Court imposes a schedule of
payments, the schedule of payments shall be merely a schedule of minimum payments and
shall not be a limitation on the methods available to the United States to enforce the

judgment.

- 8. ELEMENTS

Conspiracy

From on or about October 2016 through May 2017, in the District of Arizona:

-5-

 
DO lOO OO

mw NH NM HM BB BRD Be Re a Ss
bo =~] ON OA Rm OB NOU UO NO OC RO NY GS

 

Case 2:18-cr-01626-MTL Document 41 Filed 03/06/20 Page 6 of 9

1, There was an agreement between two or more persons to intentionally cause
damage to a protected computer;
2. The defendant became a member of the conspiracy knowing of its object and
intending to help accomplish it; and
3. One of the members of the conspiracy performed at least one overt act for
the purpose of carrying out the conspiracy.
Intentional Damage to Protected Computer
1, A defendant knowingly caused the transmission of a program, a code, a
command, or information to a computer;
2. As a result of the transmission, a defendant intentionally impaired without
authorization the integrity or availability of data or information; and
3. The computer was used in or affected interstate or foreign commerce or
communication.
9. FACTUAL BASIS
a. The defendant admits that the following facts are true and that if this matter
were to proceed to trial the United States could prove the following facts beyond a

reasonable doubt:

I, Pierre Zarokian, worked with Joshua Polloso Epifaniou during October
2016 through May 2017 to obtain unauthorized access to Ripoff Report
(ROR)’s database and delete information. ROR is a company based in
Phoenix, Arizona, that hosts a website where customers can post anonymous
complaints about people and businesses. I operated a search engine
marketing company in California that offered “reputation management
services,” including the removal of negative customer complaints from ROR.
in October 2016 Epifaniou—a computer hacker living in Cyprus—gained
unauthorized access to ROR computer servers in Phoenix, Arizona, and then
contacted me. In furtherance of the conspiracy, and to achieve the object of
the conspiracy, Epifaniou and I committed an overt act—namely that I paid
him $1000 per complaint removal and then charged my clients a fee for
removal between $1000 to $5000. I knew that Epifaniou was deleting the
records through unauthorized access to the ROR computer servers, and I
acknowledge that the ROR computer servers were used in and affected
interstate commerce.

b. The defendant shall swear under oath to the accuracy of this statement and,

if the defendant should be called upon to testify about this matter in the future, any

 
Oo Cc ~~ DN FP WwW YH =

mM NM Bw BM wD RR RD Re
Se a A A £§ WB MB SE OG Oo we HD DO DH Se WY VY KS &

 

Case 2:18-cr-01626-MTL Document 41 Filed 03/06/20 Page 7 of 9

intentional material inconsistencies in the defendant’s testimony may subject the defendant
to additional penalties for perjury or false swearing, which may be enforced by the United
States under this agreement.

APPROVAL AND ACCEPTANCE OF THE DEFENDANT

I have read the entire plea agreement with the assistance of my attorney. I
understand each of its provisions and I voluntarily agree to it.

I have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel, and
to be presumed innocent until proven guilty beyond a reasonable doubt.

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement. |

I have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. I have further been advised by my attorney of the nature and range "
of the possible sentence and that my ultimate sentence shall be determined by the Court
after consideration of the advisory Sentencing Guidelines.

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement. I voluntarily agree to the provisions of this
agreement and I agree to be bound according to its provisions. |

I understand that if [ am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required

to serve a term of imprisonment or my sentence otherwise may be altered.

 

 
—

mM NY YH NY NY NK KH SF RR SB Be Se Be Be Pe
oe oY OK OtrAlUBUlUwhLULN Url CUcUOlUlCUCCOCOC OWNS DOO Ra Nl SE CO

Oo oe NY DH F&F WwW WY

 

Case 2:18-cr-01626-MTL Document 41 Filed 03/06/20 Page 8 of 9

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea, Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect. |

I am satisfied that my defense attorney has represented me in a competent manner.

I fully understand the terms and conditions of this plea agreement. I am not now
using or under the influence of any drug, medication, liquor, or other intoxicant or
depressant that would impair my ability to fully understand the terms and conditions of this

plea agreement.

 

 

1a} ioli¢ se
Date PIERRE ZAROKIAN
Defendant

APPROVAL OF DEFENSE COUNSEL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. I have further
discussed the concept of the advisory Sentencing Guidelines with the defendant. No
assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written agreement.
I concur in the entry of the plea as indicated above and that the terms and conditions set

forth in this agreement are in the best interests of my client. I agree to make a bona fide

-8-

 
—

mb MW Why RNY NY YD BS Be Be Bee ee Se
co a TH UW BSB WH VP YF COO eI DH FSF WY YP KF &

Oo oOo NY DA uv BR wb

Case 2:18-cr-01626-MTL Document 41 Filed 03/06/20 Page 9 of 9

effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. Crim. P. 11.

12] >-11g in ee

Attorney for Defendant

Date

APPROVAL OF THE UNITED STATES
I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth herein are appropriate and are in the best
interests of justice.
ELIZABETH A. STRANGE

First Assistant United States Attorney
District of Arizona

rm haJois

 

 

Date JAMES R. KNAPP
ANDREW C. STONE
Assistant U.S. Attorneys

ACCEPTANCE BY THE COURT

(March 6,20 20 Achat T. fable

 

 

 

Date
United States District Judge Mchwe(T Luburk;

 
